       Case 4:82-cv-00866-DPM Document 5750 Filed 08/31/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT,                                     PLAINTIFFS
et al.

v.                          No. 4:82-cv-866-DPM

NORTH LITTLE ROCK SCHOOL DISTRICT,                             DEFENDANTS
et al.

EMILY McCLENDON, et al.                                       INTERVENORS

  BRIEF IN SUPPORT OF MOTION FOR LEAVE TO FILE THIRD-PARTY
                         COMPLAINT

      JNPSD is under a deadline to apply for funding to replace all its school

facilities by year one of the 2023-25 funding cycle. Docket Entry (“DE”) # 5445, p. 7.

Because of certain changes in the State of Arkansas’s funding of school facility

projects, on September 6, 2019, JNPSD requested early review of its application for

funding for the final two schools to be replaced: Bayou Meto Elementary and Murrell

Taylor Elementary. The Division of Public School Facilities and Transportation

(“DPSAFT”) agreed to partially fund Bayou Meto Elementary and denied funding for

the replacement of Murrell Taylor Elementary. Without full State funding for these

schools, JNPSD will not be able to replace the facilities as ordered by this Court.

Without Court intervention, it is unlikely that JNPSD would be able to secure State

Partnership Program funding until 2031, when Taylor Elementary reaches the end

of its “Building Value.” JNPSD requests permission to file the included Third-Party

Complaint to present to this Court the questions of whether the State of Arkansas

must heed this Court’s orders and whether those orders should weigh in the balance



                                          1
       Case 4:82-cv-00866-DPM Document 5750 Filed 08/31/21 Page 2 of 3




of whether desegregation is a prudent and resourceful use of state funds.

       Rule 14 governs third-party practice. It allows a third-party complaint to be

filed with leave of court if the complaint is filed “more than 14 days after” the

defendant serves its original answer. Fed. R. Civ. P. 14(a)(1). Courts will often look

to the criteria governing amended pleadings under Rule 15 to assess a motion to add

a third-party defendant. E3 Biofuels, LLC v. Biothane, LLC, 2013 WL 3337315, 2-3

Case No. 8:11cv44 (D. Neb. Order filed July 2, 2013). As such, leave to file a third-

party complaint should be freely granted when justice so requires. Id.

       DPSAFT has taken the position that it can ignore this Court’s orders when

making funding decisions about whether it is a prudent and resourceful use of state

funds to replace school buildings as ordered by this Court. JNPSD challenged this

decision to the Board of Review and the Commission on Public School Academic

Facilities and Transportation. Both levels of review rejected JNPSD’s assertion that

this Court’s order should be considered in the State’s facilities funding decisions. They

each affirmed that Bayou Meto Elementary should be partially funded and Taylor

Elementary should not be funded (with an exception accounting for the inadequacy

of Taylor’s size.)

       JNPSD requests permission to file a third-party complaint against the State,

the Secretary of Education for the State, and the Director of DPSAFT to challenge

their decision. Justice requires some relief because this Court has held that 2031 is

too long for the students of Bayou Meto and Taylor Elementaries to wait for equal,

desegregated facilities.




                                           2
       Case 4:82-cv-00866-DPM Document 5750 Filed 08/31/21 Page 3 of 3




      WHEREFORE, JNPSD requests permission to file the attached Third-Party

Complaint and that it be granted all other relief to which it is entitled.

                                        Respectfully Submitted,


                                        Scott P. Richardson (2001208)
                                        McDaniel, Wolff, & Benca PLLC
                                        1307 West 4th St.
                                        Little Rock, AR 72201
                                        501.954-8000
                                        866.419.1601 fax
                                        scott@mwbfirm.com


                                        Attorney for Jacksonville/North Pulaski
                                        School District




                                           3
